CONCURRING OPINION
BACKENSTOE, J.
—I heartily concur and join in the opinion of my learned colleagues. Nevertheless, I think some additional comments are not inappropriate.
Recognizing the precedent setting value of this court’s implicit sanction of allowing the county board of elections to place nonbinding advisory questions on the ballot, despite the absence of specific statutory authorization, it is important to emphasize that the county board of elections’ ability to place such questions before the electorate is not without limitation. It is not the intention of the court, nor would it be in the public interest, to open a floodgate of advisory questions on every issue of public moment. However, as in the present case, where the proposed question addresses an issue of significant local impact it is difficult to see what public policy would be served by not allowing a nonbinding referendum. In any case, courts should not eagerly undertake the restriction of voter franchise. Thus, notwithstanding petitioners’ able argument that the county board of elections acted without specific legal authority in placing the Trexler Dam question on the November 1977 ballot, absent a demonstration of palpable harm to petitioners, waste of public funds, or illegal delegation of governmental powers, the court, in my opinion, correctly chooses to favor the conservation of democratic principles over the excessively strict application of statutory rules of construction.